Citation Nr: 0316077	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  02-21 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental disability, 
including for the purposes of obtaining Department of 
Veterans Affairs outpatient dental treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1974, 
and from August 1974 to August 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for periodontal disease.  In 
March 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge via videoconference.  A transcript 
of that hearing is of record.

Liberally construing the veteran's statements as required by 
38 C.F.R. § 20.202 (2002), the Board finds that the veteran 
has perfected appeals with the issues of entitlement to 
service connection for a dental condition, both for purposes 
of compensation and for purposes of VA outpatient dental 
treatment; thus, both issues will be addressed.  See Mays v. 
Brown, 5 Vet. App. 302 (1993).


REMAND

As set forth above, the veteran had two periods of active 
service.  A review of the claims folder, however, reveals 
only service medical and dental records corresponding to his 
first period of active service.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has an obligation to obtain a veteran's service medical 
records and other relevant records pertaining to his active 
service that are held or maintained by a governmental entity.  
38 U.S.C.A. § 5103A(c)(1) (West 2002).  The VCAA further 
provides that VA must continue its efforts to obtain the 
veteran's service medical records until they are obtained, 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002).  In view 
of the foregoing, the Board finds that another attempt should 
be made to obtain these records.  If the RO's efforts are 
unsuccessful, the veteran should be so advised.  

Under the VCAA, VA's duties also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(1) (West 2002).  Given the 
nature of this case, the  Board finds that a dental 
examination would be useful in reaching a determination 
regarding this issue of appeal.  

To ensure that VA has met its duty to assist the veteran in 
developing facts pertinent to the claim and to ensure due 
process of law, the case is remanded for the following 
actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate repository of records and 
request copies of service medical and 
dental records pertaining to the 
veteran's period of active service from 
August 1974 to August 1977.  All efforts 
to obtain such records should be 
documented in the claims folder.  If 
efforts to obtain a complete set of the 
veteran's service medical and dental 
records from official sources are 
unsuccessful, the RO should contact the 
veteran and ask him to provide copies of 
any service medical or dental records he 
may have in his possession.

2.  After the above records, if any, have 
been secured, the veteran should be 
afforded a VA dental examination to 
determine the nature and etiology of any 
current dental disorder.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination of the veteran.  After 
examining the veteran and reviewing the 
pertinent medical evidence in the claims 
file, the examiner is requested to 
provide an opinion as to whether the 
veteran currently exhibits any dental 
disability which is the result of combat 
wounds or other service trauma.  The 
examiner should also comment on whether 
the veteran exhibits any potentially 
compensable dental conditions, such as 
loss of teeth due to loss of substance of 
the body of the maxilla or mandible.  See 
38 C.F.R. § 4.150.  A complete rationale 
for any opinion expressed by the examiner 
must be provided.

The RO should then review the claim.  If any benefit sought 
on appeal remains denied, the veteran and his representative 
should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



______________________________________________
	John Kitlas
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


